Exhibit 10.2

NORTHEAST OHIO NATURAL GAS CORP.

ORWELL NATURAL GAS COMPANY

BRAINARD GAS CORP.

4.15% SENIOR SECURED GUARANTEED NOTE, SERIES 2012, DUE JUNE 1, 2017

 

No. R-1   October 24, 2012 US$2,989,552   PPN 66433# AB4

FOR VALUE RECEIVED, the undersigned, NORTHEAST OHIO NATURAL GAS CORP., a
corporation organized and existing under the laws of the State of Ohio, ORWELL
NATURAL GAS CO., a corporation organized and existing under the laws of the
State of Ohio, and BRAINARD GAS CORP., a corporation organized and existing
under the laws of the State of Ohio (the aforementioned, collectively, being
referred to as the “Issuers”), hereby jointly and severally promise to pay to
SUN LIFE ASSURANCE COMPANY OF CANADA, or registered assigns, the principal sum
of US$2,989,552 DOLLARS (or so much thereof as shall not have been prepaid) on
June 1, 2017, with interest (compounded semiannually and computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance hereof at
the rate of 4.15% per annum from the date hereof, payable monthly, on the third
day of each month in each year, and at maturity commencing with the third day of
the month next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum from time to time equal to the greater of (i) 6.15% or (ii) 2.00% over
the rate of interest publicly announced by Keybank National Association from
time to time in Cleveland, Ohio as its “base” or “prime” rate, payable monthly
as aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Keybank National Association in Cleveland, Ohio or at such
other place as the Issuers shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Secured Guaranteed Notes (herein called
the “Notes”) issued pursuant to the Note Purchase Agreement dated as of
November 1, 2010, as amended by the First Amendment to Note Purchase Agreement
dated as of May 3, 2011, the Second Amendment and Waiver to Note Purchase
Agreement dated as o April 9, 2012 and by the Omnibus Third Amendment,
Supplement and Joinder to Note Purchase Agreement and Collateral Documents dated
as of October 24, 2012 (as so amended and as from time to time further amended,
supplemented and modified the “Note Purchase Agreement”), between the Issuers,
the other Obligors named therein and the Purchaser named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have



--------------------------------------------------------------------------------

(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note and the obligations of the Issuers hereunder and the obligations of
the Issuers under the Financing Agreements are guaranteed pursuant to the
Guarantee Agreement of the 2012 Notes Guarantors and the obligations of the 2012
Notes Obligors under the Financing Agreements, including, this Note, are secured
by the Collateral Documents, all in accordance with and pursuant to the terms
and provisions of the Financing Agreements.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuers
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuers
will not be affected by any notice to the contrary.

The Issuers will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

-2-



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Issuers and the holder of this Note shall be governed by, the law of the
State of Ohio excluding choice-of-law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State.

 

NORTHEAST OHIO NATURAL GAS CORP. By:   /s/ Thomas J. Smith   Name: Thomas J.
Smith   Title:    President ORWELL NATURAL GAS COMPANY By:   /s/ Thomas J. Smith
  Name: Thomas J. Smith   Title:    President BRAINARD GAS CORP. By:   /s/
Thomas J. Smith   Name: Thomas J. Smith   Title:    President

 

-3-